 Case 2:18-cv-07162-JMA-SIL Document 11 Filed 05/28/19 Page 1 of 2 PageID #: 79

                                                                                                 FILED
                                                                                                 CLERK
UNITED STATES DISTRICT COURT                                                             5/28/2019 12:25 pm
EASTERN DISTRICT OF NEW YORK
                                                                                          U.S. DISTRICT COURT
-----------------------------------------------------------------X                   EASTERN DISTRICT OF NEW YORK
                                                                 :                        LONG ISLAND OFFICE
MALIBU MEDIA, LLC,                                               :
                                                                 :       Case No. 2:18-cv-07162-JMA-SIL
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
69.127.48.202,                                                   :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITHOUT PREJUDICE OF JOHN DOE

          PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

 (“Defendant”) from this action without prejudice.                   John Doe was assigned the IP Address

 69.127.48.202. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

 answered Plaintiff’s Complaint nor filed a motion for summary judgment.

          Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

          Dated: May 23, 2019

                                                               Respectfully submitted,

        Case closed.                                  By:      /s/ Kevin T. Conway
        SO ORDERED.                                            Kevin T. Conway, Esq. (KC-3347)
        /s/ JMA, USDJ                                          80 Red Schoolhouse Road, Suite 110
                                                               Spring Valley, New York 10977-6201
        5/28/2019
                                                               T: 845-352-0206
                                                               F: 845-352-0481
                                                               E-mail: ktcmalibu@gmail.com
                                                               Attorney for Plaintiff




                                                          1
Case 2:18-cv-07162-JMA-SIL Document 11 Filed 05/28/19 Page 2 of 2 PageID #: 80




                               CERTIFICATE OF SERVICE

        I hereby certify that on May 25, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                           By: /s/ Kevin T. Conway




                                               2
